Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 23, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  143388(48)                                                                                           Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  WILLIAM H. SCHMITT and DELORES                                                                           Brian K. Zahra,
  SCHMITT,                                                                                                            Justices
           Plaintiffs-Appellants,
  v                                                                 SC: 143388
                                                                    COA: 297562
                                                                    Macomb CC: 2009-002073-NI
  JAGUAR/LAND ROVER OF MACOMB, L.L.C.,
  d/b/a JAGUAR/LAND ROVER OF LAKESIDE,
             Defendant-Appellee.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s October 24,
  2011 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 23, 2012                      _________________________________________
         d0416                                                                 Clerk